UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-6083



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

             versus


FELIX MIRANDA-SANCHEZ, a/k/a Ramiro Flores-
Leal,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. W. Earl Britt, Senior
District Judge. (CR-01-90-BR; CA-03-104-7-BR)


Submitted:    March 25, 2004                  Decided:   April 1, 2004


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Felix Miranda-Sanchez, Appellant Pro Se. J. Frank Bradsher, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Felix    Miranda-Sanchez        seeks   to   appeal   the   district

court’s order denying relief on his motion filed under 28 U.S.C.

§ 2255 (2000).           The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                    28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).              A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).               We have independently reviewed the

record and conclude that Miranda-Sanchez has not made the requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions     are     adequately    presented     in   the

materials      before    the    court    and    argument    would    not    aid   the

decisional process.



                                                                           DISMISSED